       Case 3:21-cv-00119-MMD-CLB Document 48 Filed 08/11/21 Page 1 of 3




1    CHRISTOPHER CHIOU, Acting United States Attorney
     GREG ADDINGTON, Assistant United States Attorney
2    Bruce R. Thompson U.S. Courthouse & Federal Bldg.
3    400 South Virginia Street, Suite 900
     Reno, Nevada 89501
4    Tel: (775) 334-3347
5    TODD KIM, Assistant Attorney General
6    EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
     JEFFREY S. THOMAS, Trial Attorney (VA Bar No. 86439)
7    United States Department of Justice
     Environment and Natural Resources Division
8    999 18th Street, South Terrace, Suite 370
9    Denver, Colorado 80202
     Tel: (303) 844-1381/Fax: (303) 844-1350
10   Email: Evelyn.McDonald@usdoj.gov
11
12                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
13
      CITY OF FERNLEY, a political                 )
14    subdivision of the State of Nevada,          )
                                                   )
15                                                     Case Number: 3:21-cv-119-MMD
                     Plaintiff,                    )
16                                                 )
                                                       FEDERAL DEFENDANTS’ UNOPPOSED
                              v.                   )
17                                                     MOTION FOR EXTENSION OF TIME TO
                                                   )
      ERNEST A. CONANT, Regional                   )   FILE MOTION FOR STAY OF
18                                                     DISCOVERY
      Director; UNITED STATES BUREAU               )
19    OF RECLAMATION,                              )
                                                   )
20                   Defendants.                   )
                                                   )
21
            Ernest Conant and the United States Bureau of Reclamation (collectively “Federal
22
     Defendants”) hereby move for an extension of time until August 23 to file any motion for stay of
23
     discovery.
24
            The Court’s July 26th Order gave the parties three options to file papers by today’s date.
25
     The third option was an opposed motion to stay discovery. The parties have conferred
26
     extensively and today filed a joint Rule 26(f) report and proposed discovery plan. But it became
27
     apparent on August 6th that the parties cannot agree on the date to start discovery on two claims,
28
     despite Federal Defendants’ agreement to expedite production of the Administrative Record and

                                                       1
       Case 3:21-cv-00119-MMD-CLB Document 48 Filed 08/11/21 Page 2 of 3




1    the parties’ agreement that any initial disclosures on the DJA and Nuisance claims are due
2    October 8th. This did not leave time to circulate, receive approval of and file a motion on the
3    disputed issue by today. As stated in the Joint Rule 26(f) Report, Defendants wish to reserve the
4    right to move for a stay of discovery under Tradebay and other factors. 278 F.R.D. 597 (2011).
5    However, because the Court’s July 26th Order may be interpreted to require that any motion for
6    stay of discovery must be filed by today in addition to the Joint Report, the Federal Defendants
7    asked Plaintiffs if they would object to a motion for extension of time. Both Plaintiffs expressed
8    their belief that the filing of this motion is contrary to the Court’s prior instruction. However,
9    Fernley has stated it will not file an opposition to this motion if the requested extension is only
10   until August 23. Plaintiffs Stix and Edmonston have stated they take no position on the motion.
11          Federal Defendants therefore request that the Court allow for motions to stay discovery to
12   be filed by August 23.
13          Respectfully submitted this 9th day of August, 2021, by:
14                                          CHRISTOPHER CHIOU
                                            Acting United States Attorney
15                                          GREG ADDINGTON
16                                          Assistant United States Attorney

17                                          TODD KIM
                                            Assistant Attorney General
18
                                            /s/ Eve W. McDonald
19
                                            EVE W. MCDONALD
20                                          JEFFREY S. THOMAS
                                            Trial Attorneys
21                                          U.S. Department of Justice
22                                          Environment and Natural Resources Division

23
            IT IS SO ORDERED.
24
25
            ______________________________
26          Magistrate Judge Carla Baldwin
            United States District Court
27
                    August 11, 2021
            DATED: __________________                       CASE NO.: 3:21-CV-00119-MMD-CLB
28


                                                       2
       Case 3:21-cv-00119-MMD-CLB Document 48 Filed 08/11/21 Page 3 of 3




1                                        CERTIFICATE OF SERVICE
2            I hereby certify that on August 9, 2021, I electronically filed the foregoing with the Clerk
3    of the Court via the CM/ECF system, which will send notification to the attorneys of record in this
4    case.
5                                          /s/ Eve W. McDonald
                                           EVE W. MCDONALD
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
